Examiner’s Amendment and Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 28, 2022 has been entered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Collard on May 6, 2022.
The application has been amended as follows: 
Amend claim 17 as follows: A process for cleaning at least one pathway of a dental system comprising the following steps:
	providing a portable cleaning system having
	connecting said portable cleaning system to the dental system;
	providing air pressure to the cleaning system from a source of pressurized air, wherein the source of pressurized air is configured to provide pressurized air to a first port of the switch;
	
	pressurizing cleaning solution in a cleaning solution container with air from the source of pressurized air, wherein the cleaning solution container is part of the cleaning system, and wherein the cleaning solution container is configured to provide the pressurized cleaning solution to a second port of the switch;
	
	pressurizing rinsing solution in a rinsing solution container with air from the source of pressurized air, wherein the rinsing solution container is part of the cleaning system, wherein the rinsing solution container is configured to provide the pressurized rinsing solution to a third port of the switch, and wherein a fourth port of the switch is plugged with a plug;	
	switching said at least one pathway of the dental system;
	switching said a flow of pressurized air to the at least one pathway of the dental system to clear out liquid from the dental system.
Amend claim 18 as follows: The process as in claim 17,
	switching off [[the]] provision of [[the]] cleaning solution; and
	switching on a provision of [[the]] rinsing solution to the dental system to rinse a set of lines in the dental system.
Amend claim 19 as follows: The process as in claim 18,
	switching off the provision of the rinsing solution; and
	switching on a provision of [[the]] air pressure to the dental system to flush a set of lines in the dental system
Amend claim 20 as follows: A process for cleaning at least one pathway of a dental system using a cleaning system a pressurized air source, a cleaning solution source comprising a cleaning solution container, a rinsing solution source[[;]] comprising a rinsing solution container, and a five port four way switch for switching between the the rinsing solution source, wherein the cleaning solution container is connected to a first port of the switch such that cleaning solution can be delivered to said first port, wherein the rinsing solution container is connected to a second port of the switch such that rinsing solution can be delivered to said second port, wherein the pressurized air source is connected to a third port of the switch such that pressurized air used to flush and dry the at least one pathway can be delivered to said third port, and wherein a fourth port of the switch is plugged with a plug, the process comprising:
	connecting the cleaning system to the dental system;
	providing air pressure to the cleaning solution container and the rinsing solution container from the pressurized air source;
	
	
	switching the switch to provide cleaning solution to the at least one pathway of the dental system; and
	switching the switch to provide rinsing solution or air pressure to the at least one pathway of the dental system.
Cancel claims 21, 25, and 28.
Amend claim 22 as follows: The process as in claim [[21]] 17, further comprising [[the]] a step of connecting the cleaning system to an existing air pressure system of a dental office.
Amend claim 23 as follows: The process as in claim 17, further comprising [[the]] a step of providing a coalescing filter which is configured to provide air pressure to at least one of a purge air regulator[[,]] and a bottle air regulator.  
Amend claim 24 as follows: The process as in claim 23, further comprising [[the]] a step of
Amend claim 26 as follows: The process as in claim 20, further comprising [[the]] a step of providing a coalescing filter which is configured to provide air pressure to at least one of a purge air regulator[[,]] and a bottle air regulator.  
Amend claim 27 as follows: The process as in claim 26, further comprising [[the]] a step of

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the reviewed prior art does not teach or render obvious the subject matter recited by claims 17 or 20, which are the independent claims.
With regard to claim 17, the most relevant prior art is JP2010-051557 by Kitano, which was discussed in the Final Rejection dated 1/28/2022.  Kitano does not teach performing cleaning of a pathway of a dental system with a five-port, four-way switch, wherein a source of pressurized air is configured to provide pressurized air to a first port of the switch, wherein a cleaning solution container pressurized by the source of pressurized air is configured to provide pressurized cleaning solution to a second port of the switch, wherein a rinsing solution container pressurized by the source of pressurized air is configured to provide the pressurized rinsing solution to a third port of the switch, and wherein a fourth port of the switch is plugged with a plug.  The reviewed prior art does not provide motivation to modify the method of Kitano in order to arrive at the method recited by claim 17.  
With regard to claim 20, the most relevant prior art is JP2010-051557 by Kitano, which was discussed in the Final Rejection dated 1/28/2022.  Kitano does not teach performing cleaning of a pathway of a dental system with a five-port, four-way switch, wherein a cleaning solution container provided with pressurized air from the recited pressurized air source is configured to provide cleaning solution to a first port of the switch, wherein a rinsing solution container provided with pressurized air from the pressurized air source is configured to provide the rinsing solution to a second port of the switch, wherein the pressurized air source is configured to provide pressurized air to a third port of the switch, and wherein a fourth port of the switch is plugged with a plug.  The reviewed prior art does not provide motivation to modify the method of Kitano in order to arrive at the method recited by claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376. The examiner can normally be reached 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
May 7, 2022
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714